Citation Nr: 0813919	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial increased evaluation for service-
connected post-traumatic stress disorder (PTSD), evaluated as 
30 percent disabling from November 27, 2002, and as 50 
percent disabling since October 4, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1965 to November 
1967.  He was born in 1946.

The veteran filed his initial claim for service connection 
for PTSD on November 27, 2002.  This appeal to the Board of 
Veterans' Appeals (Board) is brought from actions taken by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO) in March 2005.  

When the current appeal arose from the initially assigned 
rating, as in this instance, consideration must be given as 
to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection is also in effect for degenerative disc 
disease and degenerative joint disease, lumbar spine, rated 
as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; radiculopathy, left lower extremity, rated as 10 
percent disabling; and bilateral hearing loss, rated as 
noncompensably disabling.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearng at the RO in 
January 2008; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.




REMAND

The aggregate evidence in the file with regard to the 
veteran's mental health situation is somewhat confusing, in 
that it is unclear whether his PTSD is his only current 
psychiatric problem.  Earlier clinical evaluations, including 
a detailed assessment by a psychologist in 2001, reflect a 
significant element of an explosive personality disorder.

Occupationally, the veteran has reported that he worked for 
years as a manager, a job in which he was adept and did well; 
he has also described his work as a machinist and dye setter.  
The Social Security Administration (SSA) has granted him 
disability benefits based upon an organic mental disorder.  
He has himself reported he last worked when he had an at-work 
injury in the late 1990's.  

His assigned score on the Global Assessment of Functioning 
(GAF) scale has been in a wide range.  It has been as low as 
45; but on a VA evaluation in September 2007, the GAF was 59.  
The sole Axis I psychiatric diagnosis listed then was PTSD, 
but medications were said to be prescribed for anger and 
anxiety.  The file also contains references to an explosive 
disorder and an adjustment disorder.

Statements are in the file from the veteran's wife as to his 
ongoing anger problems.  At the time of his Travel Board 
hearing, it was noted that the veteran had been seen at a VA 
facility in December 2007, by a psychiatrist other than the 
one who usually treated him, because he was in "bad shape".  
He testified that his wife had understandably put him out of 
the house for his anger problems, and that he had slept in 
his truck until he could get some help.  He said he had been 
put on Prozac at that time, which seemed to help somewhat in 
the smaller but not larger issues at hand; he testified that, 
before that, he had not taken medications.  He has indicated 
that he goes to the Vet Center once a month, and goes to 
individual therapy but is unable to stand being in the group.  

In view of the continuing psychiatric treatment, and the lack 
of clarity as to the degree of symptomatology which is 
referable to the service-connected PTSD as opposed to other, 
non-service-connected mental disorders, the Board believes 
that further evidentiary development is necessary to resolve 
the issue as to the current disability evaluation.

Accordingly, the case is REMANDED for the following action:

1.  Secure VA psychiatric treatment records, 
not currently on file, since 2002, and 
particularly since September 2007, including 
monthly counseling reports, and attach them to 
the claims file.

2.  Schedule the veteran for a psychiatric 
evaluation as to the his mental health at 
present and since 2002.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner should respond to the following 
questions:

    (a)  With reference to the treatment and 
examination records in the veteran's claims 
file, what is/are his current psychiatric 
diagnosis/diagnoses?
    
    (b)  If he has any psychiatric 
diagnosis(es) other than PTSD, by what signs, 
if any, can such disorder(s) be distinguished? 

    (c) If there is a psychiatric disorder 
other than PTSD, is it at least as likely as 
not (that is, to at least a 50/50 degree of 
probability) that one psychiatric disorder has 
either caused or aggravated (i.e., permanently 
worsened) or otherwise adversely affected 
another beyond its previous baseline level of 
disability, or is such causation or 
aggravation unlikely (i.e., less than a 50/50 
probability)?
    
    (d)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it;  
    
    (e)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability; 
    
    (f)  With respect to the service-connected 
PTSD, how do the veteran's symptoms since 
November 2002 correspond with the following 
criteria for evaluating mental disorders, and 
are there any clearly delineated time periods 
on which the symptoms significantly improved 
or worsened?
    
    Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, or 
mild memory loss (such as forgetting names, 
directions, recent events) . . . 30 percent
    
    Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-
typed speech, panic attacks more than once a 
week, difficulty in understanding complex 
commands, impairment of short and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and 
difficulty in establishing and maintaining 
effective work and social relationships . . . 
50 percent
    
    Occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or 
a work-like setting); and the inability to 
establish and maintain effective relationships 
. . . 70 percent
    
    Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions or hallucinations; gross 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name . . . 100 percent
    
    (g)  If any opinion requested above cannot 
be rendered on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report, with an explanation as to why that is 
so.

3.  Then readjudicate the claim and, if the 
decision remains unsatisfactory, issue a 
supplemental statement of the case and afford 
the veteran and his representative a 
reasonable opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

